                                                 Case: 1:20-cv-00160 Document12-Person
                                                                              #: 1-1 Filed: 01/09/20 Page 1 of 24 PageID #:6
                                                                                         Jury

                                                                                                                                FILED
                                                                                                                                10/1/2019 2:04 PM
                                                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                       DOROTHY BROWN
                                                                                                                                CIRCUIT CLERK
                                                                  COUNTY DIVISION, LAW DEPARTMENT
                                                                                                                                COOK COUNTY, IL
FILED DATE: 10/1/2019 2:04 PM 2019l010842




                                                                                                                                6786407
                                                 GEORIEA HAWKINS,
                                                                                               2019l010842
                                                                Plaintiff,                  No.

                                                                                vs.

                                                 WILLIAM HENRY SOWER and                    PLAINTIFF DEMANDS TRIAL BY JURY
                                                 DJS TRUCKING EXPRESS, INC.


                                                                Defendant.

                                                                                 COMPLAINT AT LAW

                                                   Plaintiffs, GEORIEA HAWKINS, by and through her attorneys, DUNCAN LAW

                                            GROUP, LLC, for her Complaint at Law against Defendants, WILLIAM HENRY SOWER

                                            (hereinafter “SOWER”) and DJS TRUCKING EXPRESS, INC., pleading hypothetically and in

                                            the alternative, states the following:

                                                                                        COUNT I

                                                                             Negligence – William Henry Sower

                                                   1.      On and before October 5, 2017, the Dan Ryan Expressway was a freeway running

                                            in a north-south direction in Chicago, Cook County, Illinois.

                                                   2.      On and before October 5, 2017, 37th Street was a street running in an east-west

                                            direction in Chicago, Cook County, Illinois.

                                                   3.      On October 5, 2017, Plaintiff, GEORIEA HAWKINS, was operating her vehicle in

                                            a southbound direction on the Dan Ryan Expressway, at or near its intersection with 37th Street in

                                            Chicago, Cook County, Illinois.




                                                                                                                              EXHIBIT A
                                                 Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 2 of 24 PageID #:7




                                                   4.      On October 5, 2017, Defendant, SOWER, operated, managed, maintained and

                                            controlled a semi-tractor trailer in a southbound direction on the Dan Ryan Expressway, at or near
FILED DATE: 10/1/2019 2:04 PM 2019l010842




                                            its intersection with 37th Street in Chicago, Cook County, Illinois.

                                                   5.      At the time and place aforesaid, the semi-tractor trailer, operated, managed,

                                            maintained and controlled by Defendant, SOWER, was following the vehicle operated by Plaintiff,

                                            GEORIEA HAWKINS.

                                                   6.      At the time and place aforesaid, the semi-tractor trailer operated, managed,

                                            maintained and controlled by Defendant, SOWER, collided with the rear of the vehicle operated

                                            by Plaintiff, GEORIEA HAWKINS.

                                                   7.      It was then and there the duty of Defendant, SOWER, to exercise ordinary care and

                                            caution in the operation, management, maintenance and control of the semi-tractor trailer he was

                                            operating so as not to cause injury or damage to the person or property of Plaintiff, GEORIEA

                                            HAWKINS.

                                                   8.      Notwithstanding his duty, Defendant, SOWER, was then and there negligent in one

                                            or more of the following respects:

                                                           a.      Failed to decrease the speed of said semi-tractor trailer as was necessary to
                                                                   avoid colliding with Plaintiff, GEORIEA HAWKINS vehicle in violation
                                                                   of 625 ILCS 5/11-710(a); or,

                                                           b.      Operated said semi-tractor trailer more closely than was reasonable and
                                                                   proper to another vehicle contrary to and in violation of 625 ILCS 5/11-
                                                                   710(a); or,

                                                           c.      Drove his semi-tractor trailer at a speed which was greater than was
                                                                   reasonable and proper with regard to traffic conditions and which
                                                                   endangered the safety of the person and property of others, contrary to and
                                                                   in violation of 625 ILCS 5/11-601(a); or,

                                                           d.      Operated his semi-tractor trailer without keeping a proper and sufficient
                                                                   lookout; or,




                                                                                             2
                                                Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 3 of 24 PageID #:8




                                                           e.     Failed to operate his semi-tractor trailer in a reasonably safe manner so as
                                                                  not to cause injury to Plaintiff, GEORIEA HAWKINS; or,
FILED DATE: 10/1/2019 2:04 PM 2019l010842




                                                           f.     Was otherwise careless and/or negligent.

                                                   9.      As a direct and proximate result of one or more of the foregoing negligent acts or

                                            omissions of Defendant, SOWER, Plaintiff, GEORIEA HAWKINS, sustained injuries of a

                                            personal, pecuniary and permanent nature.

                                                   WHEREFORE, Plaintiff, GEORIEA HAWKINS, prays for judgment against Defendant,

                                            SOWER, in a sum in excess of FIFTY THOUSAND DOLLARS ($50,000.00).

                                                                                        COUNT II

                                                           Negligence – William Henry Sower/DJS Trucking Express, Inc.

                                                   1.      On and before October 5, 2017, Defendant, DJS TRUCKING EXPRESS, INC.,

                                            was an Arkansas Corporation, licensed and doing business in the State of Illinois.

                                                   2.      On October 5, 2017, Defendant, DJS TRUCKING EXPRESS, INC., owned the

                                            semi-tractor trailer (VIN: 1XKWDB9X85J086335) operated by Defendant, SOWER.

                                                   3.      On October 5, 2017, and at all times mentioned herein, Defendant, SOWER, was

                                            the agent and/or employee of Defendant, DJS TRUCKING EXPRESS, INC.

                                                   4.      At all times mentioned herein, Defendant, SOWER, was acting within the scope

                                            of his agency and/or employment with Defendant, DJS TRUCKING EXPRESS, INC.

                                                   5.      On and before October 5, 2017, the Dan Ryan Expressway was a freeway running

                                            in a north-south direction in Chicago, Cook County, Illinois.

                                                   6.      On and before October 5, 2017, 37th Street was a street running in an east-west

                                            direction in Chicago, Cook County, Illinois.

                                                   7.      On October 5, 2017, Plaintiff, GEORIEA HAWKINS, was operating her vehicle in

                                            a southbound direction on the Dan Ryan Expressway, at or near its intersection with 37th Street.



                                                                                            3
                                                 Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 4 of 24 PageID #:9




                                                   8.      On October 5, 2017, Defendant, SOWER, operated, managed, maintained and

                                            controlled a semi-tractor trailer in a southbound direction on the Dan Ryan Expressway, at or near
FILED DATE: 10/1/2019 2:04 PM 2019l010842




                                            its intersection with 37th Street in Chicago, Cook County, Illinois.

                                                   9.      At the time and place aforesaid, the semi-tractor trailer, operated, managed,

                                            maintained and controlled by Defendant, SOWER, was following the vehicle operated by Plaintiff,

                                            GEORIEA HAWKINS.

                                                   10.     At the time and place aforesaid, the semi-tractor trailer operated, managed,

                                            maintained and controlled by Defendant, SOWER, collided with the rear of the vehicle operated

                                            by Plaintiff, GEORIEA HAWKINS.

                                                   11.     It was then and there the duty of Defendant, SOWER, individually, and as agent

                                            and/or employee of Defendant, DJS TRUCKING EXPRESS, INC., to exercise ordinary care and

                                            caution in the operation, management, maintenance and control of the semi-tractor trailer he was

                                            operating so as not to cause injury or damage to the person or property of Plaintiff, GEORIEA

                                            HAWKINS.

                                                   12.     Notwithstanding his duty, Defendant, SOWER, individually, and as agent and/or

                                            employee of Defendant, DJS TRUCKING EXPRESS, INC., was then and there negligent in one

                                            or more of the following respects:

                                                           a.      Failed to decrease the speed of said semi-tractor trailer as was necessary to
                                                                   avoid colliding with Plaintiff, GEORIEA HAWKINS vehicle in violation
                                                                   of 625 ILCS 5/11-710(a); or,

                                                           b.      Operated said semi-tractor trailer more closely than was reasonable and
                                                                   proper to another vehicle contrary to and in violation of 625 ILCS 5/11-
                                                                   710(a); or,

                                                           c.      Drove his semi-tractor trailer at a speed which was greater than was
                                                                   reasonable and proper with regard to traffic conditions and which
                                                                   endangered the safety of the person and property of others, contrary to and
                                                                   in violation of 625 ILCS 5/11-601(a); or,



                                                                                             4
                                                Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 5 of 24 PageID #:10




                                                          d.     Operated his semi-tractor trailer without keeping a proper and sufficient
                                                                 lookout; or,
FILED DATE: 10/1/2019 2:04 PM 2019l010842




                                                          e.     Failed to operate his semi-tractor trailer in a reasonably safe manner so as
                                                                 not to cause injury to Plaintiff, GEORIEA HAWKINS; or,

                                                          f.     Was otherwise careless and/or negligent.

                                                   13.    As a direct and proximate result of one or more of the foregoing negligent acts or

                                            omissions of Defendant, SOWER, individually, and as agent and/or employee of Defendant, DJS

                                            TRUCKING EXPRESS, INC., Plaintiff, GEORIEA HAWKINS, sustained injuries of a personal,

                                            pecuniary and permanent nature.

                                                   WHEREFORE, Plaintiff, GEORIEA HAWKINS, prays for judgment against Defendant,

                                            SOWER, individually, and as agent and/or employee of Defendant, DJS TRUCKING EXPRESS,

                                            INC., in a sum in excess of FIFTY THOUSAND DOLLARS ($50,000.00).


                                                                                       Respectfully Submitted,
                                                                                       DUNCAN LAW GROUP, LLC


                                                                                       ___________________________
                                                                                       Counsel for Plaintiff


                                            Robert R. Duncan
                                            Nicholas P. Kelly
                                            DUNCAN LAW GROUP, LLC
                                            161 N. Clark, Suite 2550
                                            Chicago, IL 60601
                                            Phone: (312) 202-3283
                                            Fax: (312) 202-3284
                                            Atty No.: 47926
                                            Email: rrd@duncanlawgroup.com
                                                   npk@duncanlawgroup.com




                                                                                          5
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 6 of 24 PageID #:11
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 7 of 24 PageID #:12
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 8 of 24 PageID #:13
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 9 of 24 PageID #:14




                                                                  EXHIBIT B
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 10 of 24 PageID #:15
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 11 of 24 PageID #:16
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 12 of 24 PageID #:17




                                                                  EXHIBIT C
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 13 of 24 PageID #:18




                                                                  EXHIBIT D
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 14 of 24 PageID #:19
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 15 of 24 PageID #:20
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 16 of 24 PageID #:21
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 17 of 24 PageID #:22
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 18 of 24 PageID #:23
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 19 of 24 PageID #:24
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 20 of 24 PageID #:25
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 21 of 24 PageID #:26




                                                              EXHIBIT E
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 22 of 24 PageID #:27
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 23 of 24 PageID #:28
Case: 1:20-cv-00160 Document #: 1-1 Filed: 01/09/20 Page 24 of 24 PageID #:29




                                                               EXHIBIT F
